Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
Receipt is acknowledged of Terminal Disclaimer filed 21 March, 2022 and approved 6 April, 2022. The nonstatutory double patenting rejection of claims 1-5 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (U.S. 2015/0291749 A1), hereinafter Nonaka, in view of Kamemoto et al. (WO-2016047483-A1), hereinafter Kamemoto. English equivalent U.S. 2017/0293224 A1 used for citations of Kamemoto.
Regarding claims 1 and 3, Nonaka teaches a photosensitive resin composition ([0026]), comprising: (A) a mixture of two or more siloxane polymers having different dissolution rates with respect to an aqueous solution of tetramethylammonium hydroxide and (B) a 1,2-quinonediazide compound. Nonaka does not teach that the composition further contains (C) an epoxy compound, however. Furthermore, while Nonaka does not teach two of the siloxane polymers having dissolutions rates specifically relative to 2.38% TMAH and 1.5% TMAH (with one polymer's rate relative to the former, the other's rate relative to the latter), Nonaka does teach such rate limitations relative to 2.38% TMAH and 5% TMAH ([0029] and [0030]). Nonaka further teaches that it is known to utilize a mixture of siloxane polymers such as this, one with a low dissolution rate ([0054]) and one with a high dissolution rate ([0055]) relative to 2.38% TMAH to control the overall siloxane polymer dissolution rate ([0057]), to thereby reduce pattern sagging while still maintaining good sensitivity ([0010]). Additionally, Nonaka further teaches that it is known to control the ratio of the siloxane polymers to balance these factors ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined workable ranges for the dissolution rates and component ratios for the mixture of 2 siloxane polymers with high and low dissolution rates in the composition of Nonaka, relative to TMAH concentrations such as 2.38 wt% and 1.5 wt% , so as to reduce pattern sagging while still maintaining good sensitivity. The teachings of the composition of Nonaka differ from the limitations of the instant claim not in a property per se (i.e. the dissolution rates), but in the metric by which said properties are described (i.e. the concentrations of the aqueous TMAH solutions that the properties are measured. Furthermore, Nonaka teaches the underlying principle behind these property limitations, wherein a ratioed balance of two siloxane polymers with different dissolution rates (one high, one low) is mixed so as to obtain a composition that exhibits both reduced pattern sagging and good sensitivity.
[Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382] (MPEP 2144.05 (II)(A))
Kamemoto teaches a known positive-type photosensitive resin composition ([0008]), comprising: (A) a siloxane polymer (alkali-soluble resin, [0008]; siloxane resin, [0031]) having a dissolution rate with respect to an aqueous solution of tetramethylammonium hydroxide ([0030]), and (B) a 1,2-quinonediazide compound ([0008]). Kamemoto further teaches that the composition may further contain (C) an epoxy compound (thermally crosslinking agent having an epoxy group, [0103]) so as "to enhance the heat resistance, the chemical resistance and the hardness of the thermally cured film, and furthermore, [to reduce] the amount of the outgassed component from the cured film [] to enhance the long-term reliability of the organic EL display device." ([0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a thermally crosslinking agent having an epoxy group in the composition of Nonaka, per the teachings of Kamemoto, so as to enhance the heat resistance, the chemical resistance and the hardness of the thermally cured film formed from the composition, and furthermore, to reduce the amount of the outgassed component from the cured film.
Regarding claims 4 and 5, Nonaka further teaches that the siloxane polymer (polysiloxane (Ia) and polysiloxane (Ib); [0028] and [0030]) comprises a structural unit derived from a silane compound represented by formula 2 of the instant claim (see formula (1); [0028]): wherein R3 (equivalent to R1 in Nonaka) is an alkyl group having 1 to 12 carbon atoms, or an aryl group having 6 to 15 carbon atoms, in the case where R3 is alkyl or aryl, hydrogen atoms may be partially or wholly substituted ("any hydrogen atom may be replaced with a fluorine atom", [0029]), and R3 may include a structural unit having a heteroatom (oxygen; [0029]), R4 (equivalent to R2 in Nonaka) is an alkyl group having 1 to 5 carbon atoms, and n is an integer of 0 or 1 ([0029]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. (U.S. 2015/0291749 A1), hereinafter Nonaka, in view of Kamemoto et al. (WO-2016047483-A1), hereinafter Kamemoto, as applied to claims 1 and 3-5 above, and further in view of Lee et al. (KR-20130113635-A).
Regarding claim 2, Kamemoto does not specifically teach that the (C) epoxy compound comprises a repeating unit of formula 1 of the instant claim.
Lee teaches a known photosensitive resin composition comprising: (a) siloxane polymer (Page 3, Para. 6), (b) an acid generator (Page 3, Para. 6; analogous to the 1,2-quinonediazide-based compound), and (d) a polymer or oligomer comprising at least one epoxy group (Page 3, Para. 6). Lee further teaches that the polymer or oligomer comprising at least one epoxy group comprises a repeating unit of Formula 1 of the instant claim 2, wherein R1 is a hydrogen or a C1-4 alkyl and R2 is a C1-10 alkylene (see Formula 6 on Page 5 of Lee). Lee also teaches that the polymer or oligomer comprising at least one epoxy group serves the purpose of improving hardness after thermal curing (Page 5, Para. 10) (analogous to the thermal crosslinking agent of Kamemoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the polymer or oligomer comprising at least one epoxy group of formula 6 of Lee in the capacity of the thermally crosslinking agent of Nonaka modified by Kamemoto. The composition of Lee is analogous to the compositions of Nonaka and Kamemoto as shown above, and the polymer or oligomer comprising at least one epoxy group of Lee is analogous to the thermally crosslinking agent of Nona modified by Kamemoto, notably in its function of improving hardness after thermal curing. One of ordinary skill in the art would reasonably expect the polymer or oligomer of Lee to function similarly to the thermal crosslinking agent of Kamemoto, and thus would reasonably expect the above described modification to produce similar results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737       

/PETER L VAJDA/         Primary Examiner, Art Unit 1737
06/15/2022